DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Restriction in the reply filed on 28 April 2021 is acknowledged.  It appears that applicant only traverses the Restriction Requirement between Groups I and II.  The traversal is on the ground(s) that there is no serious burden to search both groups because a search of one will be sufficient for the other.  This is not found persuasive because stepwise features of the method claim (e.g. picking up a composite ply, drawing a vacuum in a second vacuum-tight chamber) are not required when examining an apparatus claim, which is limited only by its structural features.  The method of operating an apparatus does not distinguish it from another apparatus so long as the features are the same.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 April 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18-22 by virtue of their dependency are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the second plenum can include the first plenum area.  See applicant’s Figure 6 wherein element 209 is the first plenum and element 211 is the second plenum.  It is unclear how the two areas are connected.  Furthermore, both elements 209 and 211 point to the same area however they are described as separate features.  Appropriate correction to the claim and the drawings is required.
Also regarding Claims 17 and 18-22, the phrase “a first plenum area supported by the frame” is indefinite because a plenum is interpreted to be a space, and it is unclear how a space can be supported by a frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellar et al. (U.S. Patent 4,511,386), in view of Meyers (U.S. Patent 3,648,865).  Kellar et al., hereafter “Kellar,” show that it is known to have an apparatus comprising a rigid frame (element 78), a top layer sheet fastened to the frame (element 56), a bottom layer sheet of perforated material having openings (element 54), and a middle layer sheet of flow media disposed in a first plenum area that is defined between the top and bottom layer sheets (Figure 6: space between 54 and .

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742